DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “The compounds of claim 1”.  Applicants are advised to amend this phrase to recite “The compound of claim 1”. Appropriate correction is required.

Claim 20 is objected to because of the following informalities: Claim 20 recites the phrase “a compound of claim 1”. Applicants are advised to amend this phrase to recite “the compound of claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites the limitation R1, R2, and R3, and each R4 is independently hydrogen or a substituent selected from the group consisting of C1-6 alkyl, C5-12 cycloalkyl, C6-10 aryl and a C5-13 heteroaryl as well as “any two adjacent R1, R2, and R3, or two adjacent R4, join to form a ring selected from the group consisting of a fused benzene ring, or an aza-analog thereof and a fused heterocyclic ring”. The combination of two (2) limitations renders the scope indefinite given by that it is unclear how the recited R groups can be either hydrogen, or an alkyl, etc., and simultaneously combine to form the ring as required by the claims.

Claim 15 recites the limitation R1, R2, and R3, and each R4 is independently hydrogen or a substituent selected from the group consisting of C1-6 alkyl, C5-12 cycloalkyl, C6-10 aryl and a C5-13 heteroaryl as well as “any two adjacent R1, R2, and R3, or two adjacent R4, join to form a ring selected from the group consisting of a fused benzene ring, or an aza-analog thereof and a fused heterocyclic ring”. The combination of two (2) limitations renders the scope indefinite given by that it is unclear how the recited R groups can be either hydrogen, or an alkyl, etc., and simultaneously combine to form the ring as required by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims are 1-2, 5, 9, and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lepeltier et al (see attached pages of Tris-cyclometalated Iridium (III) Complexes with Three Different Ligands: a New Example with 2-(2,4-Difluorophenyl)pyridine-Based Complex).

Regarding claim 1, Lepeltier et al discloses the following compound (Page 941 – Figure 1):

    PNG
    media_image1.png
    614
    566
    media_image1.png
    Greyscale
,
where (X-Y) is the bidentate ligand (Page 941 – Figure 1 – C7):

    PNG
    media_image2.png
    174
    274
    media_image2.png
    Greyscale
.
The above compound corresponds to recited Formula I, i.e.

    PNG
    media_image3.png
    285
    217
    media_image3.png
    Greyscale

where each ring K is the same and is a 6-membered heteroaryl ring, i.e. pyridine, and forms a 5-membered cyclometallated ring with ring J. The groups A1 and A1’ are both CR1, where R1 is H; A2 and A2’ are both CR2, where R2 is H and F, respectively; A3 and A3’ are both CR3, where R3 is H. The group R5 is F; and R4 is H.

	Regarding claim 2, Lepeltier et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference the recited group R1 is H; the recited group R2 is F and H, respectively; R3 is H; and R4 is H.

Regarding claim 5, Lepeltier et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference recited ring K is pyridyl.

Regarding claim 9, Lepeltier et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference the recited group M is Ir.



    PNG
    media_image2.png
    174
    274
    media_image2.png
    Greyscale
,
which corresponds to the recited ligand LC1, i.e.

    PNG
    media_image4.png
    104
    71
    media_image4.png
    Greyscale
,
where R1 and R2 are RD1, where RD1 is –CH3.

In light of the above, it is clear that Lepeltier et al anticipates the presently recited claims.

Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Baranoff et al (see attached pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes).

Baranoff et al discloses the following compound (Page 220 – Scheme 2, Compound 2):

    PNG
    media_image5.png
    407
    431
    media_image5.png
    Greyscale

where each ring K is the same and is a 6-membered heteroaryl ring, i.e. pyridine, and forms a 5-membered cyclometallated ring with ring J. The groups A1 and A1’ are both CR1, where R1 is H; A2 and A2’ are both CR2, where R2 is H and F, respectively; A3 and A3’ are both CR3, where R3 is H. The group R5 is F; and R4 is H.
In light of the above, it is clear that Baranoff et al anticipates the presently recited claims.

Claims are 1 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Edkins et al (see attached pages of The Synthesis and Photophysics of Tris-heteroleptic Cyclometallated Iridium Complexes).

Regarding claim 1, Edkins et al discloses the following compound (Page 673 - Fig. 1):

    PNG
    media_image6.png
    508
    314
    media_image6.png
    Greyscale
,
where each ring K is the same and is a 6-membered heteroaryl ring, i.e. pyridine, and forms a 5-membered cyclometallated ring with ring J. The groups A1 and A1’ are both CR1, where R1 is H; A2 and A2’ are both CR2, where R2 is H; A3 and A3’ are both CR3, where R3 is H. The group R5 is benzene; and R4 is H.

Regarding claim 6, Edkins et al teaches all the claim limitations as set forth above. As discussed above the recited groups R1, R2, R3 and R4 are H.

In light of the above, it is clear that Edkins et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lepeltier et al (see attached pages of Tris-cyclometalated Iridium (III) Complexes with Three Different Ligands: a New Example with 2-(2,4-Difluorophenyl)pyridine-Based Complex).

The discussion with respect to Lepeltier et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 3 and 4, Lepeltier et al teaches all the claim limitations as set forth above. It is noted that claim 3 and 4 are drawn to a synthetic process of producing the claimed compounds, involving bridged dimers and these dimers are an intermediate product and not the final compound recited in claim 1. Thus, although the reference does not disclose the synthetic process for obtaining the claimed compound, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
.

Claims 3-4 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baranoff et al (see attached pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes).

The discussion with respect to Baranoff et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 3 and 4, Baranoff et al teaches all the claim limitations as set forth above. It is noted that claim 3 and 4 are drawn to a synthetic process of producing the claimed compounds, involving bridged dimers and these dimers are an intermediate product and not the final compound recited in claim 1. Thus, although the reference does not disclose the synthetic process for obtaining the claimed compound, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed synthetic process and given that Lepeltier et al meets the requirements of the claimed composition, the reference clearly meet the requirements of present claims.

Claims 3-4 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Edkins et al (see attached pages of The Synthesis and Photophysics of Tris-heteroleptic Cyclometallated Iridium Complexes).

The discussion with respect to Edkins et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 3 and 4, Baranoff et al teaches all the claim limitations as set forth above. It is noted that claim 3 and 4 are drawn to a synthetic process of producing the claimed compounds, involving bridged dimers and these dimers are an intermediate product and not the final compound recited in claim 1. Thus, although the reference does not disclose the synthetic process for obtaining the claimed compound, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed synthetic process and given that Lepeltier et al meets the requirements of the claimed composition, the reference clearly meet the requirements of present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lepeltier et al (see attached pages of Tris-cyclometalated Iridium (III) Complexes with Three Different Ligands: a New Example with 2-(2,4-Difluorophenyl)pyridine-Based Complex) in view of Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary).

The discussion with respect to Lepeltier et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 20, Lepeltier et al discloses teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Lepeltier et al is a monomer capable of being converted to a polymer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baranoff et al (see attached pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes) in view of Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary).

The discussion with respect to Baranoff et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 20, Baranoff et al discloses teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Baranoff et al is a monomer capable of being converted to a polymer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edkins et al (see attached pages of The Synthesis and Photophysics of Tris-heteroleptic Cyclometallated Iridium Complexes) in view of Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary).

The discussion with respect to Edkins et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 20, Edkins et al discloses teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baranoff et al (see attached pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes) in view of McCormick et al (US 6,593,690).

The discussion with respect to Baranoff et al as set forth in Paragraph 10 above is incorporated here by reference.

	Regarding claim 18, Baranoff et al teaches all the claim limitations as set forth above. While the reference discloses the compound as a light emitting compound as well as an organic light emitting device, the reference does not disclose that the organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and cathode as recited in the present claims.
McCormick et al discloses that organic light emitting devices, i.e. consumer products, consist of an organic light emitter layer and additional organic charge transport layers on both sides of the emitter, all of which are sandwiched between two electrodes: an anode and a cathode (Column 1 Lines 25-28).
.

Claim 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lepeltier et al (see attached pages of Tris-cyclometalated Iridium (III) Complexes with Three Different Ligands: a New Example with 2-(2,4-Difluorophenyl)pyridine-Based Complex).

Regarding claim 1, Lepeltier et al discloses the following compound (Page 944 – Scheme 2 – Step 4):

    PNG
    media_image7.png
    317
    327
    media_image7.png
    Greyscale

where each ring K is the same and is a 6-membered heteroaryl ring, i.e. pyridine, and forms a 5-membered cyclometallated ring with ring J. The groups A1 and A1’ are both CR1, where R1 is H; 2 and A2’ are both CR2, where R2 is CH3 and F, respectively; A3 and A3’ are both CR3, where R3 is H. The group R5 is F; and R4 is H. The reference does not disclose the compound given by Formula I, rather the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

	Regarding claim 12, Lepeltier et al teaches all the claim limitations as set forth above. In the compound of the reference, the recited ligand L is given by LB1, i.e.

    PNG
    media_image8.png
    126
    84
    media_image8.png
    Greyscale
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lepeltier et al (see attached pages of Tris-cyclometalated Iridium (III) Complexes with Three Different Ligands: a New Example with 2-(2,4-Difluorophenyl)pyridine-Based Complex) as applied to claims 1 and Inorganic Chemistry, Second edition)

The discussion with respect to Lepeltier et al as set forth in Paragraph 26 above is incorporated here by reference.

Regarding claim 7, Lepeltier et al teaches all the claim limitations as set forth above. While the reference discloses that the recited group R2 is CH3 is methyl, the reference does not discloses that the methyl group is deuterated.
Shriver et al discloses that the physical and chemical properties of isotopically substituted molecules are usually very similar. However, when deuterium (D) is substituted from H, this substitution results in increases in boiling points and bond enthalpies (Pages 374-375). 
Accordingly, it would have been obvious for one of ordinary skill in the art to modify the compound disclosed by Lepeltier et al, i.e. substitute H for D in order to modify the physical properties of the compound disclosed by Inoue with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baranoff et al (see attached pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes) in view of McCormick et al (US 6,593,690).

Regarding claim 14, Baranoff et al discloses the following compound (Page 220 – Scheme 2, Compound 2):

    PNG
    media_image5.png
    407
    431
    media_image5.png
    Greyscale

where each ring K is the same and is a 6-membered heteroaryl ring, i.e. pyridine, and forms a 5-membered cyclometallated ring with ring J. The groups A1 and A1’ are both CR1, where R1 is H; A2 and A2’ are both CR2, where R2 is H and F, respectively; A3 and A3’ are both CR3, where R3 is H. The group R5 is F; and R4 is H.
	While the reference discloses the compound as a light emitting compound as well as an organic light emitting device, the reference does not disclose that the organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and cathode as recited in the present claims.
McCormick et al discloses that organic light emitting devices consist of an organic light emitter layer and additional organic charge transport layers on both sides of the emitter, all of which are sandwiched between two electrodes: an anode and a cathode (Column 1 Lines 25-28).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to utilize the iridium compound disclosed by Baranoff et al in an organic light emitting device comprising an anode and a cathode with a light emitting layer, i.e. organic layer disposed .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baranoff et al (see attached pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes) and McCormick et al (US 6,593,690) as applied to claim 14 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Baranoff et al and McCormick et al as set forth in Paragraph 28 above is incorporated here by reference.

Regarding claims 16-17, the combined disclosures of Baranoff et al and McCormick et al teach all the claim limitations as set forth above. As discussed above, the combined disclosures of Baranoff et al and McCormick et al discloses an organic light emitting device. However, the combined disclosures do not disclose that the light emitting layer comprises a host as recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image9.png
    166
    190
    media_image9.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that the combined disclosures of Baranoff et al and McCormick et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by the combined disclosures of the combined disclosures of Baranoff et al and McCormick et al  with a reasonable expectation of success.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baranoff et al (see attached pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes) and McCormick et al (US 6,593,690) as applied to claim 14 above, and in view of Kwong et al (US 2014/0332758).

The discussion with respect to Baranoff et al and McCormick et al as set forth in Paragraph 28 above is incorporated here by reference.

Regarding claim 19, the combined disclosures of Baranoff et al and McCormick et al teach all the claim limitations as set forth above. As discussed above, the combined disclosures of Baranoff et al and McCormick et al discloses an organic light emitting device. However, the combined disclosures do not teach that the device comprises a delayed fluorescence acceptor as recited in the present claims.
Kwong et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer disposed between the anode and cathode ([0017]). The light emitting layer contains a donor-acceptor compound having a triphenylene with one or more nitrogen in the ring as an electron acceptor and is a delayed fluorescence emitter ([0044] and [0061]).
The donor-acceptor compounds with nitrogen containing polyaromatics as the acceptor are efficient emitters with emission originated from the charge transfer (CT) state ([0016]).  The emission can be tuned by varying the strength of the donor-acceptor interaction and the resulting energy of the CT state ([0016]).
Given that both the combined disclosures of Baranoff et al and McCormick et al are drawn to organic light emitting device, and given that the combined disclosures of Baranoff et al and McCormick et al do not explicitly prohibit other compounds, in light of the particular advantages provided by the use and control of the acceptor compound disclosed by Kwong et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the device in the combined disclosures of Baranoff et al and McCormick et al with a reasonable expectation of success.
The recitation in the claims that the compound is a “sensitizer” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must 
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Baranoff et al discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use, i.e. a sensitizer, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konno (WO 2018/084189, see attached English language translation).

Regarding claim 10, Konno discloses the following compound (Page 9- Line 20):

    PNG
    media_image10.png
    531
    879
    media_image10.png
    Greyscale
,
where ring K is the same and is pyridine and with ring J form a r-member cyclometallated ring; A1 and A1’ are the same and are CR1, where R1 is H; A2 and A2’ are the same and are CR2, where R2 is F and CH3, respectively; A3 and A3’ are the same and are CR3, where R3 is H. 
In the compound of the reference the recited group G in recited Formula II is H and F, respectively, while the claim recites that the group G is selected from chemical groups including alkyl. The compound of the reference contains alkyl groups at the recited R2 positions. Accordingly, the compound disclosed by the reference is an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious . 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Edkins et al (see attached pages of The Synthesis and Photophysics of Tris-heteroleptic Cyclometallated Iridium Complexes) in view of McCormick et al (US 6,593,690).

Regarding claim 14, Edkins et al discloses the following compound (Page 673 - Fig. 1):

    PNG
    media_image6.png
    508
    314
    media_image6.png
    Greyscale
,
where each ring K is the same and is a 6-membered heteroaryl ring, i.e. pyridine, and forms a 5-membered cyclometallated ring with ring J. The groups A1 and A1’ are both CR1, where R1 is H; A2 and A2’ are both CR2, where R2 is H; A3 and A3’ are both CR3, where R3 is H. The group R5 is benzene; and R4 is H.

McCormick et al discloses that organic light emitting devices consist of an organic light emitter layer and additional organic charge transport layers on both sides of the emitter, all of which are sandwiched between two electrodes: an anode and a cathode (Column 1 Lines 25-28).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to utilize the iridium compound disclosed by Edkins et al in an organic light emitting device comprising an anode and a cathode with a light emitting layer, i.e. organic layer disposed between, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Regarding claim 15, the combined disclosures of Edkins et al and McCormick et al teach all the claim limitations as set forth above. As discussed above in the compound disclosed by Edkins the recited groups R1, R2, R3 and R4 are H.

Allowable Subject Matter
Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 8 and 11 would be allowable over the “closest” prior art Lepeltier et al (see attached pages of Tris-cyclometalated Iridium (III) Complexes with Three Different Ligands: a New Example with 2-(2,4-Difluorophenyl)pyridine-Based Complex), Baranoff et al (see attached pages of Acid-Induced Degradation of Phosphorescent Dopants for OLEDS and Its Application to the Synthesis of Tris-heteroleptic Iridium (III) Bus-cyclometallated Complexes), Edkins et al (see attached pages of The Synthesis and Photophysics of Tris-heteroleptic Cyclometallated Iridium Complexes), and Konno (WO 2018/084189, see attached English language translation) for the reasons set forth below.

Regarding claim 8, Lepeltier et al discloses the following compound (Page 941 – Figure 1):

    PNG
    media_image1.png
    614
    566
    media_image1.png
    Greyscale
,
where (X-Y) is the bidentate ligand (Page 941 – Figure 1 – C7):

    PNG
    media_image2.png
    174
    274
    media_image2.png
    Greyscale
.
Claim 8 requires that adjacent R groups join to form a ring given by Formula DY or Formula NY. From the above, it is clear that Lepeltier et al does not disclose such compounds.

Regarding claim 8, Baranoff et al discloses compounds such as:

    PNG
    media_image5.png
    407
    431
    media_image5.png
    Greyscale
.


	Regarding claim 8, Edkins et al discloses compounds such as:

    PNG
    media_image6.png
    508
    314
    media_image6.png
    Greyscale
.
Claim 8 requires that adjacent R groups join to form a ring given by Formula DY or Formula NY. From the above, it is clear that Edkins et al does not disclose such compounds.
	
	In light of the above, it is clear that Lepeltier et al, Baranoff et al and Edkins et al, either alone or in combination do not disclose or suggest the compound as recited in claim 8.
	
Regarding claim 11, Konno discloses the following compound (Page 9- Line 20):

    PNG
    media_image10.png
    531
    879
    media_image10.png
    Greyscale
,
Claim 11 requires that adjacent R groups join to form a ring given by Formula DY or Formula NY. From the above, it is clear that Konno et al does not disclose such compounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767